In a child support proceeding pursuant to Family Court Act article 4, the father appeals, as limited by his brief, from so much of an order of the Family Court, Suffolk County (Simeone, J.), dated May 8, 2006, as denied his objections to so much of an order of the same court (Livrieri, S. M.), dated March 8, 2006, as, after a hearing, fixed arrears for unreimbursed medical expenses in the principal sum of $471.96.
Ordered that the order is affirmed insofar as appealed from, with costs.
*758The Family Court properly determined that the mother was entitled to reimbursement for 80% of the unreimbursed medical expenses she incurred for the children pursuant to the parties’ stipulation of settlement, which was incorporated but not merged into the underlying divorce judgment (see Clark v Clark, 33 AD3d 836 [2006]).
The father’s remaining contentions are without merit. Spolzino, J.P., Krausman, Skelos and Dickerson, JJ., concur.